DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07 May 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The Information Disclosure Statement includes a reference to Mills et al., at citation #4 under the heading “NON-PATENT LITERATURE DOCUMENTS.”  A copy of this reference has not been included in the file and has not been considered.  The remaining information in the information disclosure statement has been considered.

The information disclosure statement filed 08 May 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The Information Disclosure Statement includes a reference, CN 109145315, to Tencent Tech Shenzhen Co LTD, at citation #2 under the heading “FOREIGN PATENT DOCUMENTS.”  A copy of this reference has not been included in the file and has not been considered.  The remaining information in the information disclosure statement has been considered.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps for processing a sentence and producing a graph to determine various representations.  With the exception of recitation of generic computer and processing elements, the claims under their broadest reasonable interpretation cover performance of the elements in the mind.  Each of the claimed elements can be interpreted as a person reviewing and/or reading a sentence, and performing operations regarding the words of the sentence and its structure to formulate relationships using nothing more than pen and paper and one’s mind.
This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer, processor, and memory elements at a high level of generality.  The processor, in particular is claimed in general terms for performing the elements, such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5, 6, 10 – 14, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anisimovich et al. (hereinafter Ani, U.S. Patent Application Publication 2017/0364503).
Regarding Claim 1, Ani discloses:

generating, by one or more processors, a sentence graph from a sentence containing a plurality of words (e.g. produce a graph of generalized constituents, “constituent” referencing to a contiguous group of words of the original sentence; para 72; see also example graph illustrated in Fig. 13), the sentence graph comprising nodes representing the plurality of words (e.g. graph of generalized constituents represented by a graph comprising a plurality of nodes corresponding to the generalized constituents of the original sentences; para 101) and edges connecting the nodes, the edges indicating relationships between the words represented by the nodes connected therebetween, and the relationships comprising at least one syntactic relationship (e.g. the graph… further comprising a plurality of edges corresponding to the surface [syntactic] slots, which express various types of relationships among the generalized lexical meanings… syntactic structures and models used to produce the graph; para 101);
determining, by one or more processors, word representations for the plurality of words  based on the sentence graph by applying a graph convolution operation on respective sets of neighbor nodes for respective ones of the nodes, a set of neighbor nodes for a node having edges connected with the node (e.g. applying one or more possible syntactic models of possible lexical meanings to each element of a plurality of elements of the lexico-morphological structure in order to identify potential syntactic relationships within the original sentence which are represented by the graph of generalized constituents; para 100; see also lexical meaning details in para 30; further, 
determining, by one or more processors and based on the word representations, a sentence representation for the sentence for use in a natural language processing task related to the sentence (e.g. index produced by the analysis employed in various natural language processing tasks including the task of performing semantic search; para 112, 114; note indexing is based on considering the plurality of words comprised by the original text corpus and all information produced by the analysis of each sentence of the original text corpus; para 110).

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Ani further discloses:
wherein generating the sentence graph further comprises:
in response to lacking of a syntactic relationship between a first and a second words of the plurality of words (e.g. identifying potential syntactic relationships; para 100; note constitute comprises a group of neighboring words in a sentence that behaves as a single entity… and has a word at its core and may comprise child constituents; para 80), determining, by one or more processors, whether the first and second words are adjacent to each other in the sentence (e.g. extracting characteristics in performing the analysis including linear order and syntactic relationships; para 113); and


Regarding Claim 3, in addition to the elements stated above regarding claim 2, Ani further discloses:
wherein constructing the at least one edge comprises:
constructing a first directed edge from the first node to the second node in the sentence graph (e.g. acyclic graph includes an edge producing redundant path among at least two nodes of the graph; para 106; see also edges connecting nodes depicted in Fig. 13; for example the sentence of Fig. 6, depicted in Fig. 13 indicating an edge line drawn from boy to be/is, which are adjacent in fig. 6); and
constructing a second directed edge from the second node to the first node in the sentence graph, the first and second directed edges both indicating the sequential relationship (e.g. acyclic graph includes an edge producing redundant path among at least two nodes of the graph; para 106; see also edges connecting nodes depicted in 

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Ani further discloses:
wherein generating the sentence graph further comprises:
constructing, by one or more processors, a further edge in the sentence graph to connect one of the nodes itself, the further edge indicating a self-relationship (e.g. acyclic graph includes an edge producing redundant path among at least two nodes of the graph; para 106; see also edges connecting nodes depicted in Fig. 13; for example the sentence of Fig. 6, depicted in Fig. 13 indicating an edge line drawn from he to boy, indicating the “he” refers back to the boy, or himself [itself])..

Regarding Claim 6, in addition to the elements stated above regarding claim 1, Ani further discloses:
wherein applying the graph convolution operation comprises: for a given node of the nodes, applying the graph convolution operation on the set of neighbor nodes for the given node based on weights specific for the set of neighbor nodes, to obtain a word representation for a given word represented by the given node, the weights indicating contributions of the set of neighbor nodes to the word representation for the given word (e.g. selecting the attribute values that are the highest ranking using statistical data and the like… further, the attribute values are normalized [“weighted”]  and/or processed by 

Regarding Claim 10, in addition to the elements stated above regarding claim 1, Ani further discloses:
wherein determining the word representations comprises:
determining, by one or more processors, a word representation for a word of the plurality of words in parallel with determining of at least one further word representation for at least one further word of the plurality of words (e.g. applying one or more possible syntactic models of possible lexical meanings to each element of a plurality of elements of the lexico-morphological structure in order to identify potential syntactic relationships within the original sentence which are represented by the graph of generalized constituents; para 100; see also lexical meaning details in para 30; further, constituents generalized based on their lexical meanings or grammatical values based on their relationships [nodes/edges] as illustrated in Fig. 13; para 103)

Regarding Claim 11, in addition to the elements stated above regarding claim 1, Ani further discloses:
wherein a set of neighbor nodes for a node have directed edges with the node to indicate relationships from words of the plurality of words represented by the neighbor nodes to a word represented by the node (e.g. applying one or more possible syntactic models of possible lexical meanings to each element of a plurality of elements of the lexico-morphological structure in order to identify potential syntactic relationships within 

Claim 12 is rejected under the same grounds as stated above regarding claim 1. 

Claim 13 is rejected under the same grounds as stated above regarding claim 2. 

Claim 14 is rejected under the same grounds as stated above regarding claim 3. 

Claim 16 is rejected under the same grounds as stated above regarding claim 5. 

Claim 17 is rejected under the same grounds as stated above regarding claim 6. 

Claim 20 is rejected under the same grounds as stated above regarding claim 1. 

Allowable Subject Matter
Claims 4, 7 – 9, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the rejections under 35 U.S.C. 101 are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.